|N THE UNiTED STATES D|STRICT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

GARRETT DAY, LLC, et a/,,

P|aintiffs,

v. _ Case No. 3:15-cv-36
iNTERNATloNAL PAPER co., er JUDGE WALTER H. RlCE
al.,

Defendants.

 

ORDER VACAT!NG SHOW CAUSE ORDER (DOC. #260);
OVERRUL|NG lV|OTlON FOR SUlV|lVlARY JUDG|V|ENT OF
DEFENDANTS HPP, |NC., HP|V| |NVESTORS, ENC., AND HARR|SON
HOLD|NGS L|lV||TED PARTNERSH|P |N |TS ENT|RETY (DOC. #206)

 

On |Vlarch 25, 2019, the Court issued a Decision and Entry ruling on several
motions for summary judgment, and directing Plaintiffs to show cause Why the
Court should not sustain the HPP Defendants' lVlotion for Summary Judgment on
the Ohio Vo|untary Action Program (”VAP”) claim as time-barred by Ohio Fievised
Code § 1701.88(5). Doc. #260.

ln response, Plaintiffs correctly points out that, in issuing the ShoW Cause
Order, the Court overlooked the fact that this very issue Was addressed by
l\/lagistrate Judge Ovington in her November 15, 20‘|7, Report and
Recommendations, Doc. #189, which Was adopted Without objection on December
‘l, 2017, Doc. #1 91. lt is, therefore, the law of the case. The Court regrets this

BH'OF.

Accordingly, the Court VACATES the Nlarch 25, 2019, Shovv Cause Order,
and overrules the HPP Defendants' Nlotion for Summary Judgment, Doc. #206,

With respect to both the CERCLA claim and the VAP claim.

oate: Aprii 9, 2019 [A- H@

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

